DETAILED ACTION
I.	Claims 1-38 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a continuation of PCT/JP2018/025342, filed 07/04/2018 which claims foreign priority to 2017-146799, filed 07/28/2017, and also claims foreign priority to 2018-082463, filed 04/23/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2020, 02/25/2021, and 03/31/2022 have been considered by the examiner.
Claim Objections
Claim 36 is objected to because of the following informalities:  missing punctuation. There is a period missing at the end of the claim.  Appropriate correction is required.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “authentication unit configured to”, “detection unit configured to”, and “sharing unit configured to” in claim 1, additionally “an inquiry unit configured to” in claim 2, as well as “operation unit configured to” and “requesting unit configured to” in claim 9, and “confirmation unit configured to” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 15-29 and 31-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. US 20160364553 A1 to Smith et al., hereinafter Smith.
Regarding claim 1, Smith discloses a communication device that provides a communication parameter to an external device, comprising: 
an authentication unit configured to perform authentication processing by exchanging information for authentication with the external device (Figure 3, element 120, “IoT Key Manager (IKM)”, Figure 4, element 995, “Authentication Device(s)”, and paragraph 18, “This on-boarding process may be used to authenticate each device and attest the device security hardening capabilities and determine if these capabilities satisfy DRM robustness rules, e.g., given device specific content rendering rules.”, paragraphs 38 and 42, “an un-provisioned IoT device 140 performed a detailed authentication with IKM 120 during on-boarding; IoT device 140 want to play a specific content of interest, and so places a content access request with IKM 120…”IoT device 140 requests access to content (authenticates to IKM 120. IKM 120 collects device attestation (e.g., if not already in on-boarding device)”, paragraphs 44, 45, 104, and 148, “Security resource provisioning follows device ‘on-boarding’. Device provisioning objectives enable new devices to interact with existing devices securely.  This involves establishing security credentials that are used to authenticate each device with every other devices with which it needs to interact.  Credentials contain the keys used to establish a secure communication channel and to evaluate access rights.”); 
a detection unit configured to detect a request to share unique information that is used to provide a communication parameter after authentication has been successfully completed by the authentication unit (Figure 4, element 945, “Capture Device”, and paragraph 44, “this device authentication may occur when an IoT device 140 desires to obtain protected content, as advertised. In any event, at process 202 device 140 places a content request.”, paragraph 45, “Responsive to this content, IKM 120 enters into an authentication protocol with content provider 110 (process 203).  More specifically, a challenge-response protocol may be performed to enable IKM 120 to obtain the requested content and to act as a domain controller within an IoT network with regard to this content. At the conclusion of this negotiation process 203, at process 204 IKM 120 may receive the requested content, which is received as protected digital content, along with a content license.”, paragraphs 104, and 105); 
and a sharing unit configured to share the unique information with the external device upon the request being detected by the detection unit (Figures 1 and 2, element 110, “Content Provider”, and paragraph 24, “Content provider 110 supplies high value content to IKM 120 under a content license as a domain controller.  Thus content management server 110 authorizes IKM 120 to become a dynamic domain controller to allow provisioning and content sharing across ad hoc extended clients located in an IoT network.”, paragraphs 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 2, Smith discloses an inquiry unit configured to ask a user whether or not to permit to share the unique information upon the request being detected by the detection unit (paragraph 12, “presence of hardware, software, firmware and/or combinations thereof that enable permitted handling of DRM content”, paragraphs 27 and 105, “Resource access requires an Access Control List (ACL) that specifies the device resource(s) that may be access by a remote subject.  The ACL contains the permission set that will be applied for a given resource requestor.”, and paragraphs 106, 115 and 117, “applies the ACL permission to the requested resource where the decision to allow or deny access is enforced by the OIC Server’s Secure Resource manager (SRM)”).
Regarding claim 3, Smith discloses wherein the sharing unit provides the communication parameter and the unique information (paragraphs 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 4, Smith discloses  wherein the detection unit detects the request from a frame that is received after authentication has been successfully completed by the authentication unit (paragraphs 44, 45, 104, 105, 120, 148, 149, Table 4).
                [Smith discloses “device provisioning” which, as it is known in the art, utilizes frames (as disclosed throughout the Applicant’s Specification (e.g., “…frame defined in the DPP standards”).  Thus, the “device provisioning” within Smith discloses the Applicant’s claimed invention with regards to the usage of a “frame”.]
Regarding claim 5, Smith discloses wherein the request is indicated by using a predetermined bit of the frame (paragraphs 306, 310, 311, Table 21).
Regarding claim 6, Smith discloses wherein the request is indicated by using role information that is included in the frame and indicates a role of the external device (paragraph 95, Table 1, paragraphs 96, 105, 115, 116, 126, 282, “Role Assignment”, 283, 336, “Device Authentication with Role Privilege”, and 337).
Regarding claim 7, Smith discloses wherein the frame is used to request a communication parameter that conforms to IEEE 802.11 (paragraph 57).
Regarding claim 8, Smith discloses wherein the unique information includes a private key that is used to encrypt a communication parameter when the communication parameter is to be provided (paragraph 33).
Regarding claim 9, Smith discloses a communication device that receives a communication parameter that is provided by an external device, comprising: 
an operation unit configured to receive, from a user, an instruction to share unique information that is used to provide a communication parameter (paragraph 44); 
an authentication unit configured to perform authentication processing by exchanging information for authentication with the external device (Figure 3, element 120, “IoT Key Manager (IKM)”, Figure 4, element 995, “Authentication Device(s)”, and paragraph 18, “This on-boarding process may be used to authenticate each device and attest the device security hardening capabilities and determine if these capabilities satisfy DRM robustness rules, e.g., given device specific content rendering rules.”, paragraphs 38 and 42, “an un-provisioned IoT device 140 performed a detailed authentication with IKM 120 during on-boarding; IoT device 140 want to play a specific content of interest, and so places a content access request with IKM 120…”IoT device 140 requests access to content (authenticates to IKM 120. IKM 120 collects device attestation (e.g., if not already in on-boarding device)”, paragraphs 44, 45, 104, and 148, “Security resource provisioning follows device ‘on-boarding’. Device provisioning objectives enable new devices to interact with existing devices securely.  This involves establishing security credentials that are used to authenticate each device with every other devices with which it needs to interact.  Credentials contain the keys used to establish a secure communication channel and to evaluate access rights.”); 
a requesting unit configured to request of the external device that the communication device share the unique information with the external device after authentication has been successfully completed by the authentication unit upon the instruction from the user being received by the operation unit (Figure 4, element 945, “Capture Device”, and paragraph 44, “this device authentication may occur when an IoT device 140 desires to obtain protected content, as advertised. In any event, at process 202 device 140 places a content request.”, paragraph 45, “Responsive to this content, IKM 120 enters into an authentication protocol with content provider 110 (process 203).  More specifically, a challenge-response protocol may be performed to enable IKM 120 to obtain the requested content and to act as a domain controller within an IoT network with regard to this content. At the conclusion of this negotiation process 203, at process 204 IKM 120 may receive the requested content, which is received as protected digital content, along with a content license.”, paragraphs 104, and 105); 
and a sharing unit configured to share the unique information with the external device (Figures 1 and 2, element 110, “Content Provider”, and paragraph 24, “Content provider 110 supplies high value content to IKM 120 under a content license as a domain controller.  Thus content management server 110 authorizes IKM 120 to become a dynamic domain controller to allow provisioning and content sharing across ad hoc extended clients located in an IoT network.”, paragraphs 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 10, Smith discloses wherein the sharing unit acquires the unique information from the external device (paragraphs 24, 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 11, Smith discloses wherein the sharing unit acquires the communication parameter and the unique information from the external device (paragraphs 24, 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 12, Smith discloses wherein the requesting unit includes the request in a frame that is used to request a communication parameter that is transmitted by the authentication unit (paragraphs 44, 45, 104, 105, 120, 148, 149, Table 4).
Regarding claim 13, Smith discloses a communication device that communicates with an external device, comprising: 
an authentication unit configured to perform authentication processing by exchanging information for authentication with the external device (Figure 3, element 120, “IoT Key Manager (IKM)”, Figure 4, element 995, “Authentication Device(s)”, and paragraph 18, “This on-boarding process may be used to authenticate each device and attest the device security hardening capabilities and determine if these capabilities satisfy DRM robustness rules, e.g., given device specific content rendering rules.”, paragraphs 38 and 42, “an un-provisioned IoT device 140 performed a detailed authentication with IKM 120 during on-boarding; IoT device 140 want to play a specific content of interest, and so places a content access request with IKM 120…”IoT device 140 requests access to content (authenticates to IKM 120. IKM 120 collects device attestation (e.g., if not already in on-boarding device)”, paragraphs 44, 45, 104, and 148, “Security resource provisioning follows device ‘on-boarding’. Device provisioning objectives enable new devices to interact with existing devices securely.  This involves establishing security credentials that are used to authenticate each device with every other devices with which it needs to interact.  Credentials contain the keys used to establish a secure communication channel and to evaluate access rights.”); 
a detection unit configured to detect a request to share unique information that is used to provide a communication parameter during the authentication processing performed by the authentication unit (Figure 4, element 945, “Capture Device”, and paragraph 44, “this device authentication may occur when an IoT device 140 desires to obtain protected content, as advertised. In any event, at process 202 device 140 places a content request.”, paragraph 45, “Responsive to this content, IKM 120 enters into an authentication protocol with content provider 110 (process 203).  More specifically, a challenge-response protocol may be performed to enable IKM 120 to obtain the requested content and to act as a domain controller within an IoT network with regard to this content. At the conclusion of this negotiation process 203, at process 204 IKM 120 may receive the requested content, which is received as protected digital content, along with a content license.”, paragraphs 104, and 105); 
and a sharing unit configured to share the unique information with the external device after authentication has been successfully completed by the authentication unit upon the request being detected by the detection unit (Figures 1 and 2, element 110, “Content Provider”, and paragraph 24, “Content provider 110 supplies high value content to IKM 120 under a content license as a domain controller.  Thus content management server 110 authorizes IKM 120 to become a dynamic domain controller to allow provisioning and content sharing across ad hoc extended clients located in an IoT network.”, paragraphs 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 15, Smith discloses wherein the detection unit detects the request from a frame that includes information for authentication received by the authentication unit from the external device (paragraphs 24, 37, 42, 44, 45, 104, 105, 120, 148, 149, Table 4).
Regarding claim 16, Smith discloses wherein, in response to the request detected by the detection unit, permission to share the unique information is included in a frame that includes information for authentication that is transmitted by the authentication unit to the external device (paragraphs 44, 45, 104, 105, 120, 148, 149, Table 4).
Regarding claim 17, Smith discloses wherein the permission is indicated by a predetermined bit of the frame (paragraphs 306, 310, 311, Table 21).
Regarding claim 18, Smith discloses wherein the permission is indicated by role information that is included in the frame and indicates a role of the communication device (paragraph 95, Table 1, paragraphs 96, 105, 115, 116, 126, 282, “Role Assignment”, 283, 336, “Device Authentication with Role Privilege”, and 337).
Regarding claim 19, Smith discloses an inquiry unit configured to ask a user whether or not to permit to share the unique information upon the request being detected by the detection unit (paragraph 12, “presence of hardware, software, firmware and/or combinations thereof that enable permitted handling of DRM content”, paragraphs 27 and 105, “Resource access requires an Access Control List (ACL) that specifies the device resource(s) that may be access by a remote subject.  The ACL contains the permission set that will be applied for a given resource requestor.”, and paragraphs 106, 115 and 117, “applies the ACL permission to the requested resource where the decision to allow or deny access is enforced by the OIC Server’s Secure Resource manager (SRM)”).
Regarding claim 20, Smith discloses wherein the frame is used to perform authentication that conforms to IEEE 802.11 (paragraph 57).
Regarding claim 21, Smith discloses wherein the communication device is a providing device that provides a communication parameter to the external device, and the sharing unit provides the communication parameter and the unique information (paragraphs 24, 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 22, Smith discloses wherein the communication device is a device that receives a communication parameter that is provided by the external device (paragraphs 44, 45, 104, and 105), and the sharing unit acquires the unique information from the external device (paragraphs 24, 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 23, Smith discloses wherein the sharing unit acquires the communication parameter and the unique information from the external device (paragraphs 24, 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 24, Smith discloses a communication device that communicates with an external device, comprising: 
an operation unit configured to receive, from a user, an instruction to share unique information that is used to provide a communication parameter (paragraph 44); 
an authentication unit configured to perform authentication by exchanging information for authentication with the external device (Figure 3, element 120, “IoT Key Manager (IKM)”, Figure 4, element 995, “Authentication Device(s)”, and paragraph 18, “This on-boarding process may be used to authenticate each device and attest the device security hardening capabilities and determine if these capabilities satisfy DRM robustness rules, e.g., given device specific content rendering rules.”, paragraphs 38 and 42, “an un-provisioned IoT device 140 performed a detailed authentication with IKM 120 during on-boarding; IoT device 140 want to play a specific content of interest, and so places a content access request with IKM 120…”IoT device 140 requests access to content (authenticates to IKM 120. IKM 120 collects device attestation (e.g., if not already in on-boarding device)”, paragraphs 44, 45, 104, and 148, “Security resource provisioning follows device ‘on-boarding’. Device provisioning objectives enable new devices to interact with existing devices securely.  This involves establishing security credentials that are used to authenticate each device with every other devices with which it needs to interact.  Credentials contain the keys used to establish a secure communication channel and to evaluate access rights.”); 
a confirmation unit configured to, upon the instruction from the user being received by the operation unit, confirm that the external device has permitted the communication device to share the unique information with the external device, during authentication performed by the authentication unit (paragraph 12, “presence of hardware, software, firmware and/or combinations thereof that enable permitted handling of DRM content”, paragraphs 27 and 105, “Resource access requires an Access Control List (ACL) that specifies the device resource(s) that may be access by a remote subject.  The ACL contains the permission set that will be applied for a given resource requestor.”, and paragraphs 106, 115 and 117, “applies the ACL permission to the requested resource where the decision to allow or deny access is enforced by the OIC Server’s Secure Resource manager (SRM)”); 
and a sharing unit configured to share the unique information with the external device after authentication has been successfully completed by the authentication unit upon the permission being confirmed by the confirmation unit (Figures 1 and 2, element 110, “Content Provider”, and paragraph 24, “Content provider 110 supplies high value content to IKM 120 under a content license as a domain controller.  Thus content management server 110 authorizes IKM 120 to become a dynamic domain controller to allow provisioning and content sharing across ad hoc extended clients located in an IoT network.”, paragraphs 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 25, Smith discloses a requesting unit configured to request of the external device that the communication device share the unique information with the external device upon the instruction from the user being received by the operation unit (paragraph 12, “presence of hardware, software, firmware and/or combinations thereof that enable permitted handling of DRM content”, paragraphs 27 and 105, “Resource access requires an Access Control List (ACL) that specifies the device resource(s) that may be access by a remote subject.  The ACL contains the permission set that will be applied for a given resource requestor.”, and paragraphs 106, 115 and 117, “applies the ACL permission to the requested resource where the decision to allow or deny access is enforced by the OIC Server’s Secure Resource manager (SRM)”).
Regarding claim 26, Smith discloses wherein the requesting unit includes the request in a frame of information for authentication that is transmitted by the authentication unit (paragraphs 44, 45, 104, 105, 120, 148, 149, Table 4).
Regarding claim 27, Smith discloses wherein the request is indicated by using a predetermined bit of the frame (paragraphs 306, 310, 311, Table 21).
Regarding claim 28, Smith discloses wherein the request is indicated by using role information that is included in the frame and indicates a role of the communication device (paragraph 95, Table 1, paragraphs 96, 105, 115, 116, 126, 282, “Role Assignment”, 283, 336, “Device Authentication with Role Privilege”, and 337).
Regarding claim 29, Smith discloses wherein the frame is used to perform authentication that conforms to IEEE 802.11 (paragraph 57).
Regarding claim 31, Smith teaches a control method for providing a communication parameter to an external device, comprising: 
performing authentication by exchanging information for authentication with the external device (Figure 3, element 120, “IoT Key Manager (IKM)”, Figure 4, element 995, “Authentication Device(s)”, and paragraph 18, “This on-boarding process may be used to authenticate each device and attest the device security hardening capabilities and determine if these capabilities satisfy DRM robustness rules, e.g., given device specific content rendering rules.”, paragraphs 38 and 42, “an un-provisioned IoT device 140 performed a detailed authentication with IKM 120 during on-boarding; IoT device 140 want to play a specific content of interest, and so places a content access request with IKM 120…”IoT device 140 requests access to content (authenticates to IKM 120. IKM 120 collects device attestation (e.g., if not already in on-boarding device)”, paragraphs 44, 45, 104, and 148, “Security resource provisioning follows device ‘on-boarding’. Device provisioning objectives enable new devices to interact with existing devices securely.  This involves establishing security credentials that are used to authenticate each device with every other devices with which it needs to interact.  Credentials contain the keys used to establish a secure communication channel and to evaluate access rights.”); 
detecting a request to share unique information that is used to provide a communication parameter after the authentication has been successfully completed (Figure 4, element 945, “Capture Device”, and paragraph 44, “this device authentication may occur when an IoT device 140 desires to obtain protected content, as advertised. In any event, at process 202 device 140 places a content request.”, paragraph 45, “Responsive to this content, IKM 120 enters into an authentication protocol with content provider 110 (process 203).  More specifically, a challenge-response protocol may be performed to enable IKM 120 to obtain the requested content and to act as a domain controller within an IoT network with regard to this content. At the conclusion of this negotiation process 203, at process 204 IKM 120 may receive the requested content, which is received as protected digital content, along with a content license.”, paragraphs 104, and 105); 
and sharing the unique information with the external device upon the request being detected (Figures 1 and 2, element 110, “Content Provider”, and paragraph 24, “Content provider 110 supplies high value content to IKM 120 under a content license as a domain controller.  Thus content management server 110 authorizes IKM 120 to become a dynamic domain controller to allow provisioning and content sharing across ad hoc extended clients located in an IoT network.”, paragraphs 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 32, Smith teaches a control method for a communication device that receives a communication parameter that is provided by an external device, comprising: 
receiving, from a user, an instruction to share unique information that is used to provide a communication parameter (paragraph 44); 
performing authentication by exchanging information for authentication with the external device (Figure 3, element 120, “IoT Key Manager (IKM)”, Figure 4, element 995, “Authentication Device(s)”, and paragraph 18, “This on-boarding process may be used to authenticate each device and attest the device security hardening capabilities and determine if these capabilities satisfy DRM robustness rules, e.g., given device specific content rendering rules.”, paragraphs 38 and 42, “an un-provisioned IoT device 140 performed a detailed authentication with IKM 120 during on-boarding; IoT device 140 want to play a specific content of interest, and so places a content access request with IKM 120…”IoT device 140 requests access to content (authenticates to IKM 120. IKM 120 collects device attestation (e.g., if not already in on-boarding device)”, paragraphs 44, 45, 104, and 148, “Security resource provisioning follows device ‘on-boarding’. Device provisioning objectives enable new devices to interact with existing devices securely.  This involves establishing security credentials that are used to authenticate each device with every other devices with which it needs to interact.  Credentials contain the keys used to establish a secure communication channel and to evaluate access rights.”); 
requesting of the external device that the communication device share the unique information with the external device after the authentication has been successfully completed upon the instruction from the user being received (Figure 4, element 945, “Capture Device”, and paragraph 44, “this device authentication may occur when an IoT device 140 desires to obtain protected content, as advertised. In any event, at process 202 device 140 places a content request.”, paragraph 45, “Responsive to this content, IKM 120 enters into an authentication protocol with content provider 110 (process 203).  More specifically, a challenge-response protocol may be performed to enable IKM 120 to obtain the requested content and to act as a domain controller within an IoT network with regard to this content. At the conclusion of this negotiation process 203, at process 204 IKM 120 may receive the requested content, which is received as protected digital content, along with a content license.”, paragraphs 104, and 105); 
and sharing the unique information with the external device (Figures 1 and 2, element 110, “Content Provider”, and paragraph 24, “Content provider 110 supplies high value content to IKM 120 under a content license as a domain controller.  Thus content management server 110 authorizes IKM 120 to become a dynamic domain controller to allow provisioning and content sharing across ad hoc extended clients located in an IoT network.”, paragraphs 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 33, Smith teaches a control method for a communication device that communicates with an external device, comprising: 
performing authentication by exchanging information for authentication with the external device (Figure 3, element 120, “IoT Key Manager (IKM)”, Figure 4, element 995, “Authentication Device(s)”, and paragraph 18, “This on-boarding process may be used to authenticate each device and attest the device security hardening capabilities and determine if these capabilities satisfy DRM robustness rules, e.g., given device specific content rendering rules.”, paragraphs 38 and 42, “an un-provisioned IoT device 140 performed a detailed authentication with IKM 120 during on-boarding; IoT device 140 want to play a specific content of interest, and so places a content access request with IKM 120…”IoT device 140 requests access to content (authenticates to IKM 120. IKM 120 collects device attestation (e.g., if not already in on-boarding device)”, paragraphs 44, 45, 104, and 148, “Security resource provisioning follows device ‘on-boarding’. Device provisioning objectives enable new devices to interact with existing devices securely.  This involves establishing security credentials that are used to authenticate each device with every other devices with which it needs to interact.  Credentials contain the keys used to establish a secure communication channel and to evaluate access rights.”); 
detecting a request to share unique information that is used to provide a communication parameter during the authentication (Figure 4, element 945, “Capture Device”, and paragraph 44, “this device authentication may occur when an IoT device 140 desires to obtain protected content, as advertised. In any event, at process 202 device 140 places a content request.”, paragraph 45, “Responsive to this content, IKM 120 enters into an authentication protocol with content provider 110 (process 203).  More specifically, a challenge-response protocol may be performed to enable IKM 120 to obtain the requested content and to act as a domain controller within an IoT network with regard to this content. At the conclusion of this negotiation process 203, at process 204 IKM 120 may receive the requested content, which is received as protected digital content, along with a content license.”, paragraphs 104, and 105); 
and sharing the unique information with the external device after the authentication has been successfully completed upon the request being detected (Figures 1 and 2, element 110, “Content Provider”, and paragraph 24, “Content provider 110 supplies high value content to IKM 120 under a content license as a domain controller.  Thus content management server 110 authorizes IKM 120 to become a dynamic domain controller to allow provisioning and content sharing across ad hoc extended clients located in an IoT network.”, paragraphs 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 34, Smith teaches a control method for a communication device that communicates with an external device, comprising: 
receiving, from a user, an instruction to share unique information that is used to provide a communication parameter (paragraph 44); 
performing authentication by exchanging information for authentication with the external device (Figure 3, element 120, “IoT Key Manager (IKM)”, Figure 4, element 995, “Authentication Device(s)”, and paragraph 18, “This on-boarding process may be used to authenticate each device and attest the device security hardening capabilities and determine if these capabilities satisfy DRM robustness rules, e.g., given device specific content rendering rules.”, paragraphs 38 and 42, “an un-provisioned IoT device 140 performed a detailed authentication with IKM 120 during on-boarding; IoT device 140 want to play a specific content of interest, and so places a content access request with IKM 120…”IoT device 140 requests access to content (authenticates to IKM 120. IKM 120 collects device attestation (e.g., if not already in on-boarding device)”, paragraphs 44, 45, 104, and 148, “Security resource provisioning follows device ‘on-boarding’. Device provisioning objectives enable new devices to interact with existing devices securely.  This involves establishing security credentials that are used to authenticate each device with every other devices with which it needs to interact.  Credentials contain the keys used to establish a secure communication channel and to evaluate access rights.”); 
confirming, upon the instruction from the user being received, that the external device has permitted the communication device to share the unique information with the external device, during the authentication (Figure 4, element 945, “Capture Device”, and paragraph 44, “this device authentication may occur when an IoT device 140 desires to obtain protected content, as advertised. In any event, at process 202 device 140 places a content request.”, paragraph 45, “Responsive to this content, IKM 120 enters into an authentication protocol with content provider 110 (process 203).  More specifically, a challenge-response protocol may be performed to enable IKM 120 to obtain the requested content and to act as a domain controller within an IoT network with regard to this content. At the conclusion of this negotiation process 203, at process 204 IKM 120 may receive the requested content, which is received as protected digital content, along with a content license.”, paragraphs 104, and 105); 
and sharing the unique information with the external device after the authentication has been successfully completed upon permission being confirmed (Figures 1 and 2, element 110, “Content Provider”, and paragraph 24, “Content provider 110 supplies high value content to IKM 120 under a content license as a domain controller.  Thus content management server 110 authorizes IKM 120 to become a dynamic domain controller to allow provisioning and content sharing across ad hoc extended clients located in an IoT network.”, paragraphs 37 and 42, “IKM 120 renders (with help of content renderer service 150) device specific or group specific content; IKM 120 encrypts content to device/group; and device/group receives a ticket with a content key and content and locally enforced DRM policy, if appropriate.”).
Regarding claim 35, Smith discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method according to claim 31 (paragraph 91, “Embodiments may be implemented in code and may be stored on a non-transitory storage medium having stored thereon instructions which can be used to program a system to perform the instructions. Embodiments also may be implemented in data and may be stored on a non-transitory storage medium, which is used by at least one machine, causes the at least one machine to fabricate at least one integrated circuit to perform one or more operations.”).
Regarding claim 36, Smith discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method according to claim 32 (paragraph 91, “Embodiments may be implemented in code and may be stored on a non-transitory storage medium having stored thereon instructions which can be used to program a system to perform the instructions. Embodiments also may be implemented in data and may be stored on a non-transitory storage medium, which is used by at least one machine, causes the at least one machine to fabricate at least one integrated circuit to perform one or more operations.”).
Regarding claim 37, Smith discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method according to claim 33 (paragraph 91, “Embodiments may be implemented in code and may be stored on a non-transitory storage medium having stored thereon instructions which can be used to program a system to perform the instructions. Embodiments also may be implemented in data and may be stored on a non-transitory storage medium, which is used by at least one machine, causes the at least one machine to fabricate at least one integrated circuit to perform one or more operations.”).
Regarding claim 38, Smith discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method according to claim 34 (paragraph 91, “Embodiments may be implemented in code and may be stored on a non-transitory storage medium having stored thereon instructions which can be used to program a system to perform the instructions. Embodiments also may be implemented in data and may be stored on a non-transitory storage medium, which is used by at least one machine, causes the at least one machine to fabricate at least one integrated circuit to perform one or more operations.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to independent claims 13 and 24, respectively, above, and further in view of United States Patent Application Publication No. US 20180109381 A1 to Cammarota et al., hereinafter Cammarota.
Smith discloses the claimed invention, as cited above.  However, Smith does not disclose the claim limitations pertaining to “wherein the detection unit detects the request by reading an image of code information that is provided by the external device”.  Cammarota discloses said claim limitations, as cited below.
Regarding claim 14, Cammarota discloses wherein the detection unit detects the request by reading an image of code information that is provided by the external device (paragraph 19, “In some implementations, the image is a barcode or a Quick Response (QR) code image”, paragraph 38, “bootstrapping may include the use of a camera on a first device to scan and decode an image that is displayed by (or affixed to) a second device”, paragraph 47, “bootstrapping may include scanning a Quick Response (QR) code that encodes the public bootstrap key.  Support for this form of authentication allows certain devices (such as IOT devices, wearable accessories, home automation devices, etc.) that lack a user interface to be authenticated with a configurator device.”, paragraphs 48, 49, and 67, “The encryption key can be determined by scanning and decoding the machine-readable image (such as the QR code) with a camera, smartphone, scanner, or other machine-readable code reader of the second configurator device 120.  In addition to the encryption key, the barcode image also may be encoded with the location address where the second configurator device 120 can download the configurator key package 427.”, and paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cammarota with the teachings of Smith due to that “Support for this form of authentication allows certain devices (such as IOT devices, wearable accessories, home automation devices, etc.) that lack a user interface to be authenticated with a configurator device”; thus providing for additional means of security and access to requested data content (Cammarota – paragraph 47).
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
The obviousness to combine for claim 14 also pertains to claim 30.
Smith discloses the claimed invention, as cited above.  However, Smith does not disclose the claim limitations pertaining to “wherein the requesting unit includes the request in an image of code information that is to be read by the external device”.  Cammarota discloses said claim limitations, as cited below.
Regarding claim 30, Cammarota discloses wherein the requesting unit includes the request in an image of code information that is to be read by the external device (paragraph 19, “In some implementations, the image is a barcode or a Quick Response (QR) code image”, paragraph 38, “bootstrapping may include the use of a camera on a first device to scan and decode an image that is displayed by (or affixed to) a second device”, paragraph 47, “bootstrapping may include scanning a Quick Response (QR) code that encodes the public bootstrap key.  Support for this form of authentication allows certain devices (such as IOT devices, wearable accessories, home automation devices, etc.) that lack a user interface to be authenticated with a configurator device.”, paragraphs 48, 49, and 67, “The encryption key can be determined by scanning and decoding the machine-readable image (such as the QR code) with a camera, smartphone, scanner, or other machine-readable code reader of the second configurator device 120.  In addition to the encryption key, the barcode image also may be encoded with the location address where the second configurator device 120 can download the configurator key package 427.”, and paragraph 70).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to authentication between devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431